UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04627 Name of Registrant: Vanguard Convertible Securities Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2012 – November 30, 2013 Item 1: Reports to Shareholders Annual Report | November 30, 2013 Vanguard Convertible Securities Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 12 Performance Summary. 14 Financial Statements. 16 Your Fund’s After-Tax Returns. 32 About Your Fund’s Expenses. 33 Glossary. 35 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship's wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard, another ship of that era, served as the flagship for Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended November 30, 2013 Total Returns Vanguard Convertible Securities Fund 19.65% Convertibles Composite Index 22.58 Convertible Securities Funds Average 21.49 For a benchmark description, see the Glossary. Convertible Securities Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Your Fund’s Performance at a Glance November 30, 2012, Through November 30, 2013 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Convertible Securities Fund $12.95 $14.64 $0.355 $0.389 1 Chairman’s Letter Dear Shareholder, For the 12 months ended November 30, 2013, Vanguard Convertible Securities Fund returned 19.65%, buoyed by the strength of global stock markets. Although the fund delivered its best fiscal-year result since 2009, it trailed its benchmark, the Convertibles Composite Index (22.58%), and the average return of its peers (21.49%). The fund was less heavily invested than its benchmark in some of the higher-priced convertibles that posted large gains for the period. Convertible securities are corporate bonds and preferred stocks that may be exchanged for common stocks at a preset price. These hybrid securities benefit from rising stock markets if the value of their underlying stocks increases. Over the past fiscal year, advances in stock prices, in tandem with higher interest rates and gradual improvements in the global economy, boosted demand for convertible securities. Global issuance between December 2012 and November 2013 totaled about $93.8 billion, well ahead of the $51 billion issued between December 2011 and November 2012. The increased availability of these securities is a notable reversal from the contraction experienced in the wake of the 2008–2009 financial crisis. 2 Despite some jolts, U.S. stocks notched an impressive 12-month gain U.S. stocks powered to a return of about 32% for the 12 months ended November 30, despite encountering a few bumps along the way. Uncertainty surrounding Federal Reserve policy contributed to market declines in June and August. But stocks bounced back in September when, to the surprise of some investors, the Fed announced it had no immediate plans to scale back its bond-buying program. (In mid-December, the Fed ended several months of speculation by announcing that it would begin scaling back bond purchases in January 2014.) Corporate profit growth, though not robust, was generally solid during the fiscal year. International stocks returned about 18% in aggregate. Although the developed markets of Europe and the Pacific region performed well for the period, gains were modest for emerging-market stocks. Bond prices fell as yields rose over the period’s second half Bonds, which held onto slight gains through the first five months of the fiscal year, retreated in May. For the full period, the broad U.S. taxable bond market returned –1.61%. The yield of the 10-year Treasury note closed at 2.74%, up from 1.61% at the end of November 2012. (Bond yields and prices move in opposite directions.) Municipal bonds returned –3.51%. Market Barometer Average Annual Total Returns Periods Ended November 30, 2013 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 30.96% 17.78% 18.33% Russell 2000 Index (Small-caps) 40.99 17.89 20.97 Russell 3000 Index (Broad U.S. market) 31.71 17.78 18.54 MSCI All Country World Index ex USA (International) 18.24 7.50 13.87 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.61% 3.09% 5.33% Barclays Municipal Bond Index (Broad tax-exempt market) -3.51 4.23 6.26 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.07 0.10 CPI Consumer Price Index 1.24% 2.13% 1.87% 3 International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –2.93%. Returns of money market funds and savings accounts continued to be restrained by the Fed’s 0%–0.25% target for short-term interest rates. The bond market’s downturn, coupled with the upswing in stocks, provides an occasion for investors to review their portfolio’s asset allocation. In a powerful stock market rally, a portfolio’s mix of stocks and bonds can drift away from its target allocation, as Fran Kinniry, a principal in our Investment Strategy Group, recently reminded clients in an article on our website. “Buying stocks now may actually run counter to what many prudent investors should be doing,” he noted. “If you have an equity-heavy portfolio, you will most likely need to direct new cash flows to bond mutual funds or sell stock mutual funds to maintain your target asset allocation.” Underlying stocks’ strength drove the fund’s performance The Convertible Securities Fund gives investors the opportunity to invest in a somewhat complex asset class, one that combines the characteristics of stocks and bonds. As I mentioned earlier, these hybrid securities offer the potential for equity-like returns when their underlying stocks rise, along with some of the downside protection of bonds during periods of stock market weakness. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Convertible Securities Fund 0.52% 1.25% The fund expense ratio shown is from the prospectus dated March 27, 2013, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2013, the fund’s expense ratio was 0.63%. This increase from the estimated expense ratio reflects a performance-based investment advisory fee adjustment. When the performance adjustment is positive, the fund’s expenses increase; when it is negative, expenses decrease. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2012. Peer group: Convertible Securities Funds. 4 During the fiscal year, investors gravitated toward small- and mid-cap stocks. They were also more willing to take on higher risk by investing in alternatives such as convertible securities, which can earn higher returns than conventional bonds held to maturity. These trends benefited convertible securities issuers, which are mostly small or midsized firms. Because they tend to have poor credit quality and to not be rated by credit-rating agencies, such companies generally have difficulty accessing traditional sources of financing. Issuing convertible securities rather than below-investment-grade bonds gives them better access to lower-interest loans. The Convertible Securities Fund’s results typically fall between those of the U.S. stock and bond markets. (U.S. securities make up about 79% of the fund’s assets.) This year was no exception. The fund’s underlying stocks clearly drove its performance, as returns for the broad U.S. stock market far surpassed those of U.S. taxable bonds. For several years now, your fund’s advisor, Oaktree Capital Management, L.P., has focused on diversifying the fund’s holdings by increasing its exposure to international convertibles. International issues made up about 21% of the portfolio as of November, and that share is expected to gradually rise to about 30% in coming years. Despite the challenges faced by convertible securities in international markets since the financial crisis, the European and Asian convertible markets Total Returns Ten Years Ended November 30, 2013 Average Annual Return Convertible Securities Fund 8.02% Convertibles Composite Index 6.63 Convertible Securities Funds Average 6.53 For a benchmark description, see the Glossary. Convertible Securities Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 improved during the period. With investors apparently less concerned about the sovereign-debt crisis, the European market delivered particularly strong results. For more information on the fund’s positioning and performance during the year, please see the Advisor’s Report that follows this letter. The fund has produced solid long-term results For the decade ended November 30, 2013, the Convertible Securities Fund delivered an average annual return of 8.02%, ahead of both the Convertibles Composite Index (6.63%) and the average return of peers (6.53%). This decade included periods of extreme volatility. As I mentioned earlier, it has taken a while for the global convertible securities market to recover from the 2008–2009 financial crisis. The fund’s return plunged to about –35% in 2008. In 2009, it bounced back to about 43% as investors sought alternatives to conventional investment vehicles. But convertible issuance has only recently begun to pick up. Despite challenging market conditions, the fund has delivered solid long-term results. Its performance is a tribute to the acumen of its advisors at Oaktree Capital Management, which has kept the fund competitive over the years. Diversification and low costs are key to investment success Excessive attention to one fiscal year’s result—good or bad—can impede good investment decisions. That’s why Vanguard encourages you to maintain a long-term focus along with a diversified portfolio that includes a balanced mix of stock, bond, and money market funds that complement your long-term goals. And it’s also why the end of a strong year for the stock markets is a good time to reflect on your investment portfolio as a whole and on your long-term goals. The Convertible Securities Fund can play a supporting role in a diversified portfolio, providing opportunity for growth during bull markets and potentially offering some protection during bear markets. But as I’ve noted in previous letters, convertible securities have a higher correlation to stocks than to bonds—they are not substitutes for conventional bonds. Short-term challenges notwithstanding, we continue to believe that traditional bonds can serve as a good cushion to equity market volatility in your portfolio. We also believe that the Convertible Securities Fund gives you an opportunity to benefit from the stewardship of a highly skilled advisor operating in a specialized segment of the market. And, of course, the fund’s low costs allow you to keep more of your returns. Fund performance can fluctuate year-over-year, but as Vanguard research has shown (see 6 The Case for Vanguard Active Management: Solving the Low-Cost/Top-Talent Paradox? available at vanguard.com/research), the most reliable quantitative indicator of future manager success is low expenses. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 19, 2013 7 Advisor’s Report For the 12 months ended November 30, 2013, Vanguard Convertible Securities Fund reported a very strong return of 19.65%. The fund’s blended benchmark—70% Bank of America Merrill Lynch All US Convertibles Index, 30% Bank of America Merrill Lynch Global 300 Convertibles ex-US Index (Hedged)—returned 22.58%. The investment strategy of Vanguard Convertible Securities Fund is to create a highly diversified global portfolio of convertible securities. The fund emphasizes investments in convertible bonds that have a relatively near-term maturity or put date. It also focuses on “balanced” convertibles—securities with reasonable yield, stable credit quality, good call protection, and low to moderate conversion premiums. We believe these securities have a favorable balance of upside potential to downside risk. In addition, the fund underweights convertible preferred shares, which are riskier but may offer higher returns; we do, however, consider them part of our investable universe and thus make some use of them. We do not attempt market timing and therefore are fully invested, holding only a small amount of cash for potential investments. We believe that a portfolio of carefully selected, attractive convertible securities can produce equity-type returns with relatively low volatility and structural risk over long periods. The investment environment The past fiscal year was a very rewarding period for convertible securities, which benefited from strength in their underlying equities as well as from the downside protection provided by their bonds during periods of market weakness. Market conditions were very positive, marked by robust and steady demand as investors searched for securities that could potentially participate in the upside of equities. Strong stock markets drove convertible performance. The Standard & Poor’s 500 Index was up 30.30%, the Russell 2000 Index returned 40.99%, and the MSCI EAFE (USD hedged) Index gained 25.44%. Although convertible bonds could not keep pace with stocks, they performed as expected and participated in their underlying equities’ rise. New issuance improved during the period, with $93.8 billion in new convertible bond deals brought to market between December 2012 and November 2013. This compares very favorably to the previous year (only $51 billion in new issuance came to market between December 2011 and November 2012). Two trends we have noticed in the primary markets are a growth in issuance from small-cap companies in non-U.S. markets and a global increase in nonrated issuance. So far in 2013, nonrated convertibles have accounted for roughly 70% of global primary markets. 8 Major Portfolio Changes Fiscal Year Ended November 30, 2013 Additions Comments Ciena A balanced way to obtain convertible exposure to an (0.875% convertible note due 06/15/17) attractive equity. Davis & Henderson Offered excellent downside protection coupled with material (6.0% convertible note due 09/30/18) participation in the stock’s appreciation. La Caixa A balanced convertible with exposure to one of Spain’s (1.0% convertible note due 11/25/17) leading banks. Liberty Media An attractive new issue. (1.375% convertible note due 10/15/23) Omnicare Purchased in secondary market after the company (3.5% convertible note due 02/15/44) conducted an exchange offer. Priceline.com Purchased at cheaper valuation in secondary market shortly (0.35% convertible note due 06/15/20 after it was issued. Much more balanced security than the other Priceline.com issues in the market. SanDisk An attractive new issue. Much more balanced than the other (0.5% convertible note due 10/15/20) SanDisk issues in the market. Reductions Comments Micron Technology Sold entire position after substantial gains; rotated some proceeds (1.625% convertible note due 02/15/33) into new, more balanced issue. Nexans Sold after it developed a very high conversion premium coupled (4.0% convertible note due 01/01/16) with a very modest yield to maturity. Omnicare Sold entire position as bonds became highly equity-sensitive (3.75% convertible note due 04/01/42) and rotated into a new, more balanced issue. Salix Pharmaceuticals Profit-taking on large position as bonds traded up substantially. (1.5% convertible note due 03/15/19) SanDisk Sold majority of position as bonds appreciated and rotated into a (1.5% convertible note due 08/15/17) new, more balanced issue. Sawai Pharmaceutical Sold after substantial appreciation because the bonds no longer (0% convertible note due 09/17/15) offered good downside protection. Tesla Motors Sold entire position after substantial appreciation. (1.5% convertible note due 06/01/18) 9 Our successes While returns were broad-based, a few companies performed particularly well. The top individual contributors were convertibles from Micron Technology, Salix Pharmaceuticals, Omnicare, Jarden, and Illumina. Our shortfalls Though we trailed the benchmark, we were pleased to generally keep pace during a period when many equity-sensitive, high-priced convertibles posted large gains. We underweighted such securities because of their unbalanced nature and lack of downside protection, and this hurt our relative returns. Several issues, particularly in the biotechnology and pharmaceuticals sectors, have had extremely strong underlying stock performance and remain outstanding in the index because they are still within their call protection period. For example, Micron Technology convertible, a leader in the portfolio for the fiscal year, is now trading north of $220. As their prices rose, we redeployed profits from Micron, Tesla Motors, and several other top performers into more balanced convertibles. As we discussed in our semiannual letter, returns were also restrained by our investment in Pescanova, a Spanish fishing company that unexpectedly announced in early March that it was considering bankruptcy. At that point we became very concerned about the accuracy of the company’s financial statements, and we decided to sell the entire position. Soon after we exited, the company confirmed our suspicions, disclosing in April that its total debt was in the neighborhood of €2.7 billion, rather than the reported €1 billion. Pescanova represented approximately 0.4% of the overall portfolio and subtracted 20 basis points from its performance. The fund’s positioning We remain fully invested, as usual, in a highly diversified, well-balanced portfolio of convertible securities with a heavy emphasis on short- to intermediate-term bonds. Seventy-nine percent of the fund’s assets are in U.S. investments and 21% are invested outside of the country as we continue to ramp up to our target 30% allocation to non-U.S. convertibles. The fund is well-positioned, with an attractive 30-day SEC yield of 2.24% (as of November 30). Unsurprisingly, given the volatility of the fiscal year, particularly the roller-coaster trajectory of the third quarter, we were reasonably active in trimming advancing positions and reinvesting the proceeds into more balanced existing or new issues. Looking ahead, we feel positive about convertible securities. We believe they continue to offer reasonable upside participation in an equity market that could 10 continue to move higher and should also provide reasonable downside protection should recent gains prove temporary. As strong equity markets couple with stable to rising interest rates (making high-yield issuance less attractive), we remain optimistic about a substantial new issue calendar in 2014. Larry W. Keele, CFA Principal and Founder Jean-Paul Nedelec, Managing Director Abe Ofer, Managing Director Oaktree Capital Management, L.P. December 17, 2013 11 Convertible Securities Fund Fund Profile As of November 30, 2013 Portfolio Characteristics Ticker Symbol VCVSX Number of Securities 227 30-Day SEC Yield 2.24% Conversion Premium 33.3% Average Weighted Maturity 5.6 years Average Coupon 2.2% Average Duration 5.0 years Foreign Holdings 20.6% Turnover Rate 101% Expense Ratio 1 0.52% Short-Term Reserves 2.4% Distribution by Maturity (% of fixed income portfolio) Under 1 Year 1.5% 1 - 5 Years 60.1 5 - 10 Years 32.8 10 - 20 Years 1.3 20 - 30 Years 4.3 Distribution by Credit Quality (% of fixed income portfolio) AAA 0.0% AA 0.3 A 2.4 BBB 5.1 BB 17.4 B 13.3 Below B 1.3 Not Rated 60.2 For information about these ratings, see the Glossary entry for Credit Quality. Total Fund Volatility Measures DJ U.S. Stock Conv. Market Comp. Float Adj Index Idx R-Squared 0.96 0.90 Beta 1.13 0.73 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Jarden Corp. Housewares & Specialties 2.5% Illumina Inc. Life Sciences Tools & Services 2.0 MGM Resorts International Casinos & Gaming 2.0 Cobalt International Oil & Gas Exploration Energy Inc. & Production 1.9 priceline.com Inc. Internet Retail 1.8 SEACOR Holdings Inc. Oil & Gas Equipment & Services 1.7 Liberty Media Corp. Broadcasting 1.7 Ciena Corp. Communications Equipment 1.6 SanDisk Corp. Computer Storage & Peripherals 1.6 HealthSouth Corp. Health Care Facilities 1.5 Top Ten 18.3% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratio shown is from the prospectus dated March 27, 2013, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2013, the expense ratio was 0.63%. 12 Convertible Securities Fund Sector Diversification (% of market exposure) Consumer Discretionary 13.5% Consumer Staples 1.9 Energy 15.9 Financials 11.3 Health Care 19.0 Industrials 10.0 Information Technology 21.7 Materials 4.3 Telecommunication Services 1.7 Utilities 0.7 13 Convertible Securities Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: November 30, 2003, Through November 30, 2013 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2013 Final Value One Five Ten of a $10,000 Year Years Years Investment Convertible Securities Fund 19.65% 17.48% 8.02% $21,635 ••••• • Convertibles Composite Index 22.58 18.73 6.63 19,009 – Convertible Securities Funds Average 21.49 17.10 6.53 18,826 Dow Jones U.S. Total Stock Market Float Adjusted Index 31.64 18.65 8.29 22,175 For a benchmark description, see the Glossary. Convertible Securities Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend and capital gains information. 14 Convertible Securities Fund Fiscal-Year Total Returns (%): November 30, 2003, Through November 30, 2013 For a benchmark description, see the Glossary. Average Annual Total Returns: Periods Ended September 30, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Convertible Securities Fund 6/17/1986 17.47% 11.64% 3.67% 4.93% 8.60% 15 Convertible Securities Fund Financial Statements Statement of Net Assets As of November 30, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (0.0%) Energy (0.0%) Halcon Resources Corp. 5
